Title: To James Madison from William Duane, 3 August 1803
From: Duane, William
To: Madison, James


Sir,
Philadelphia, Aug. 3d. 1803
In consequence of a conversation with a member of Congress who lately left Washington, I am induced to take the liberty of addressing you, to request, (if you judge it proper) a copy of Lord Hawsbury’s [sic] answer to Mr Kings note concerning Louisiana. I feel very often the extreme want of some leading information, upon which I could rely in rebutting the incessant attacks of the papers adverse to the government; I believe this inconvenience to be very generally felt among the republican prints. If any mode could be adopted by which some of the papers, to which the public look for correct information and vigorous discussion, could be made acquainted occasionally with such facts as may not be improper to be known, the effect on the public mind I am persuaded would be beneficial, and the mortification and uncertainty in which Editors who are attached to the principles of the Government and its administration would be rendered less painful. I know that so far as it concerns my self, I feel my situation much more irksome and discouraging as an Editor than when my life was in hourly danger and my only source of information was from the blunders or the audacity of those who were in power.
I hope, Sir, you will excuse this liberty on account of the motive. I am, with great respect Sir, Your obedt Sert
Wm Duane Editor of Aurora
 

   
   RC (DLC). Docketed by JM.



   
   For Rufus King to Hawkesbury, 15 May 1803, announcing the signing of the Louisiana treaty, and for Hawkesbury to King, 19 May 1803, expressing pleasure at the acquisition of the territory by the U.S., see King, Life and Correspondence of Rufus King, 4:262–63.


